COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-316-CV
 
  
HARRIS 
METHODIST HOSPITAL OF
FORT 
WORTH A/K/A PRESBYTERIAN
HOSPITAL 
OF DALLAS AND ALLEN
LEE 
ROBERTS, M.D. AND SYLVIA DIAZ,
INDIVIDUALLY 
AND AS NEXT FRIEND
OF 
CECILIA DIAZ, DECEASED                              APPELLANTS/APPELLEES
  
V.
   
SYLVIA 
DIAZ, INDIVIDUALLY AND
AS 
NEXT FRIEND OF CECILIA DIAZ,
DECEASED 
AND HARRIS METHODIST
HOSPITAL 
OF FORT WORTH A/K/A
PRESBYTERIAN 
HOSPITAL OF
DALLAS, 
ALLEN LEE ROBERTS, M.D.,
CHARLES 
THADDEUS STILES, M.D.,
AND 
GREGORY M. WESTON, M.D.                       APPELLEES/APPELLANTS
 
  
------------
 
FROM 
THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1 AND JUDGMENT
 
------------
        We 
have considered the parties’ “Joint Motion to Modify Judgment and Dismiss 
Appeal” and are of the opinion that the motion should be GRANTED.  Accordingly, in accordance with 
the parties’ settlement agreement and without regard to the merits, we vacate 
the part of the trial court’s judgment awarding attorney’s fees to 
appellants/appellees Harris Methodist Hospital of Fort Worth a/k/a Presbyterian 
Hospital of Dallas and Allen Lee Roberts, M.D. and render a take-nothing 
judgment in favor of appellee/appellant Sylvia Diaz, individually and as next 
friend of Cecilia Diaz, deceased, on Harris’s and Roberts’s attorney’s 
fees claims. See Tex. R. App. P. 
42.1(a)(2)(A), (b).  Having rendered judgment effectuating the parties’ 
agreement, we dismiss the appeals of Harris, Roberts, and Diaz.  Id.
        Costs 
of the appeals shall be paid by the party incurring the same, for which let 
execution issue.
    
                                                                  PER 
CURIAM
  
  
PANEL 
D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
August 29, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.